          Case 2:18-cv-00421-DAK Document 8 Filed 06/29/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF UTAH


KADEN STEPPHAN KOSTI,
                                                        ORDER ADOPTING & AFFIRMING
                       Plaintiff,                       REPORT & RECOMMENDATION

v.                                                         Case No. 2:18-CV-421-DAK-JCB

UNIVERSITY OF UTAH HEALTH                                        Judge Dale A. Kimball
CLINIC,
                                                          Magistrate Judge Jared C. Bennett
                       Defendant.




       This case was assigned to United States District Court Judge Dale A. Kimball, who then

referred it to United States Magistrate Judge Paul Warner under 28 U.S.C. § 636(b)(1)(B). On

April 22, 2020, Magistrate Judge Warner issued a Memorandum Decision and Order concluding

that Plaintiff’s Complaint failed to state claims upon which relief can be granted and allowing

Plaintiff an opportunity to file an Amended Complaint by May 22, 2020. The case was

subsequently reassigned to Magistrate Judge Jared C. Bennett. On June 3, 2020, Magistrate

Judge Bennett issued a Report and Recommendation recommending that Plaintiff’s action be

dismissed because he failed to file an Amended Complaint. The Report and Recommendation

notified Plaintiff that any objection to the Report and Recommendation was required to be filed

within fourteen days of receiving it. As of the date of this Order, which is past the time for filing

objections, the court has not received any objections to the Report and Recommendation.

       The court has reviewed the case de novo and fully agrees with the analysis in Magistrate
         Case 2:18-cv-00421-DAK Document 8 Filed 06/29/20 Page 2 of 2




Judge Warner’s Memorandum Decision and Order and Magistrate Judge Bennett’s Report and

Recommendation. The court, therefore, adopts the Report and Recommendation as the Order of

the court. Accordingly, this action is DISMISSED.

       DATED this 29th day of June, 2020.

                                            BY THE COURT:



                                            DALE A. KIMBALL
                                            United States District Judge




                                               2
